Citation Nr: 0512658	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  95-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of right 
shoulder dislocation/subluxation, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1990 to January 
1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim for increased rating, the veteran 
sought an evaluation in excess of 20 percent for his service-
connected right shoulder disorder.  Thereafter, an August 
2001 rating decision increased the evaluation for this 
disability to 30 percent, effective from September 2000.  The 
veteran appealed that decision.

The Board further notes that it previously remanded this case 
in June 2004 for procedural and evidentiary considerations, 
and that the action requested in its remand has been 
accomplished to the extent possible.  The case is now ready 
for further appellate review.

Finally, as was noted in the Board's June 2004 remand, 
although the veteran made reference to numbness of the right 
hand at the time of his hearing before the Board in September 
2003, a claim seeking neurological disability as secondary to 
his service-connected has never been adjudicated by the 
regional office (RO).  Therefore, the Board referred this 
matter to the RO for appropriate consideration.  As the Board 
cannot find any indication in the record that the RO took any 
action with respect to the Board's request, and the veteran 
continues to claim numbness of the right hand as secondary to 
his service-connected right shoulder, the Board again refers 
this issue to the RO for appropriate action.


FINDING OF FACT

The veteran's right shoulder disability is manifested by 
symptoms in an unexceptional disability picture that more 
nearly approximate limitation of the right arm between the 
side and shoulder level with pain on functional use. 


CONCLUSION OF LAW

The criteria for a 40 percent, but not higher, rating for 
residuals of right shoulder dislocation/subluxation, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102. 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran was advised on multiple 
occasions of the need to provide evidence that his right 
shoulder disorder was worse than currently rated.

First, following the filing of the veteran's claim for an 
increased rating in January 2001, the veteran was furnished 
with a letter that same month which advised the veteran that 
he should submit any evidence that supported his claim, 
including evidence of persistent or recurring symptoms of 
disability.  He was also advised of examples of evidence he 
could submit in support of his claim and of evidence that 
would be obtained on his behalf by the Department of Veterans 
Affairs (VA).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In March 2001, a second letter was sent to the veteran by the 
RO which again advised the veteran of the evidence necessary 
to support a claim for increased rating, and the respective 
obligations of the VA and the veteran in obtaining such 
evidence.  Id.  

Thereafter, the November 2002 statement of the case and March 
2005 supplemental statement of the case advised the veteran 
that VA examination findings were consistent with a 30 
percent, but not higher, rating for his service-connected 
right shoulder disability.

The Board further notes that the RO has notified the veteran 
of the applicable law and regulations and neither the veteran 
nor his representative has contended that there are any 
missing records.

The veteran has also been furnished with two VA medical 
examinations, including an examination in August 2004, the 
results of which together with private and VA treatment 
records permit the Board to appropriately assess the level of 
severity of the veteran's disability.  In addition, there is 
no indication that there are any outstanding treatment 
records that are not of record or that have not been 
adequately addressed by records and documents that are 
already of record.

Finally, to the extent that the Board has increased the 
rating for the veteran's disability due to additional motion 
loss based on pain, the Board finds that any failure to 
notify and/or develop the claim under the VCAA cannot be 
considered prejudicial to the veteran.

Consequently, the Board finds that remand for further notice 
and/or development of this matter under the VCA is not 
necessary.

The history of this disability shows that service connection 
was originally granted by hearing officer's decision in 
December 1999, at which time the veteran was assigned a 20 
percent rating, effective from November 1998.

Thereafter, following the veteran's request for an increased 
rating in January 2001, an August 2001 rating decision 
increased the evaluation of this disability to 30 percent 
effective from September 2000, based on recent VA treatment 
records and VA examination in February 2001.  

The results of the February 2001 examination included flexion 
of the right shoulder to 90 degrees with severe pain and 80 
degrees without pain, abduction of 45 degrees due to severe 
pain and 35 degrees without pain, and X-ray findings of 
chronic dislocation.  The diagnosis included chronic strain 
of the right shoulder due to recurrent 
dislocation/subluxation since 1990.

VA outpatient records from May and August 2001 indicate 
assessments that included right shoulder pain.  

A February 2002 private medical statement from Dr. G. 
reflects his opinion that the veteran has severe right 
shoulder pain and was unable to raise his right arm.  Due to 
the pain, Dr. G. commented that the veteran was going to be 
at rest for 2 days.  

At the veteran's hearing before the Board in September 2003, 
the veteran testified that he could not lift his right arm to 
shoulder level (transcript (T.) at p. 4).  He further noted 
that his right shoulder would dislocate once every couple of 
weeks (T. at p. 8).  He then noted that he could only lift 
his right arm about a foot away from his leg (T. at p. 9).  
The veteran also complained of numbness in the fingers of his 
right hand (T. at p. 12).

In a statement dated in July 2004, witness M. C. indicated 
that he had worked with the veteran and observed his shoulder 
going out of place.

VA examination in August 2004 revealed that the veteran 
complained of daily pain in the right shoulder.  He also 
complained of stiffness, weakness, and numbness in the right 
hand, and noted that when he had a flare-up, motion was 
limited to 10 degrees.  Physical examination of the right 
shoulder revealed active flexion from 0 to 80 degrees, 
without further passive flexion.  On repetitive flexion from 
0 to 80 degrees, there was increased pain and limitation by 
lack of endurance and fatigue.  Extension was 0 to 40 
degrees, with pain from 30 to 40 degrees.  Internal and 
external rotation was to 30 degrees without pain.  Abduction 
was 0 to50 degrees with pain at 50 degrees.  Adduction was 0 
to 40 degrees with pain at 40 degrees.  The diagnoses 
included right shoulder arthritis, with X-rays noted to 
reveal narrowing with bony spur formations at the right 
glenohumeral joint found to be consistent with degenerative 
changes, probably due to old trauma.  




II.  Analysis

The Board has carefully reviewed the evidence and first finds 
that the veteran's primary symptom of limited right arm 
movement is properly rated at 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004), for limitation of 
motion of the right arm between the arm and shoulder level.  
While the Board has considered the application of Diagnostic 
Code 5202 which is predicated on impairment of the right 
humerus, the current 30 percent rating is already the highest 
rating available for frequent episodes of dislocation of the 
major arm, and as there is no evidence of fibrous union, 
nonunion, or loss of the head of the humerus, a higher rating 
under this Code is not indicated.  As ankylosis has not been 
demonstrated, a higher rating is also not available under 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2004), for ankylosis 
of scapulohumeral articulation.  A higher or separate rating 
is also not warranted for arthritis of the right shoulder as 
arthritis has not yet been adjudicated as secondary to the 
veteran's service-connected disability.  In addition, since 
arthritis is rated based on loss of motion, and this symptom 
has already been utilized to assign the veteran's current 30 
percent rating under Diagnostic Code 5201, the Board finds 
that use of the same loss of motion to award a separate or 
higher rating for arthritis would constitute prohibited 
pyramiding under 38 C.F.R. § 4.14 (2004).

As was also noted earlier, right arm peripheral neuropathy, 
to include right hand numbness, has also not been adjudicated 
as secondary to the veteran's service-connected right 
shoulder disability, and thus, this symptom cannot currently 
be considered in determining the veteran's entitled to an 
increased rating for his right shoulder disability.

However, despite the above-noted observations, the Board has 
carefully examined the results of the previous VA examination 
in February 2001, based on 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v Brown, 8 Vet. App. 202 (1995), and notes that it 
reflects abduction of 45 degrees due to severe pain and 35 
degrees without pain, thus indicating some additional motion 
loss due to pain that is not compensated by the current 30 
percent rating under Diagnostic Code 5201.  In addition, the 
record reflects other findings in both the February 2001 and 
August 2004 examinations that indicate weakness and fatigue 
on use of the right shoulder joint.  Consequently, the Board 
will give the veteran the benefit of the doubt, and find that 
the previous examination findings are sufficient to justify a 
higher rating of 40 percent for this disability based on 
additional pain on use.  

The Board has additionally reviewed the record to consider 
entitlement to a higher evaluation for this service-connected 
disability under 38 C.F.R. § 3.321.  However, the Board 
cannot conclude that the disability picture as to this 
disability has been so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.


ORDER

Entitlement to a 40 percent evaluation for service-connected 
residuals of right shoulder dislocation/subluxation is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


